SHIVERS, Judge.
This is an appeal from Order entered by the Judge of Industrial Claims (now Deputy Commissioner) dismissing appellant’s claim for additional workmen’s (now workers’) compensation benefits. We affirm.
The appellant presents the following issues for review:
I.' WHETHER THE JUDGE OF INDUSTRIAL CLAIMS ERRED IN* ADJUDICATING PERMANENT DISABILITY WHERE THAT ISSUE WAS NOT IN CONTROVERSY.
II. WHETHER THE JUDGE OF INDUSTRIAL CLAIMS ERRED IN DETERMINING THE CLAIMANT DID NOT SUSTAIN A LOSS OF WAGE EARNING CAPACITY IN EXCESS OF THE TWO PERCENT ANATOMICAL RATING.
No other issues were presented.
Appellant argues under Issue I that claimant was entitled to additional temporary total benefits. This argument constitutes a separate issue and is improperly raised. Fla.R.App.P. 9.210(b).
The issue as to appellant’s entitlement to permanent disability benefits was placed in controversy by the appellant’s claim, the notice of hearing and the transcribed stipulation of the parties.
Appellant’s contention under Issue II is without merit.
*729There being no error,
The Order is AFFIRMED.
ERVIN and SHAW, JJ., concur.